DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the Applicants’ Remarks dated January 27, 2022:
Regarding the rejection of claims 2-4, 9, 12-14, and 19 under 35 U.S.C. 112(b), Applicant’s amendment and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn.
	Regarding the rejection of claims 1-8, 10-18, and 20 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered and are persuasive. Applicants argue that “Kim still does not teach or suggest temporarily forming a synchrony group including the personal wireless media station 100 as a group member of a first synchrony group and the car speaker as a group coordinator of the first synchrony group, so as to amount to the features recited by claim 1. Kim does not suggest any grouping between the personal wireless media station 100 and the car speaker at all. Instead, Kim merely teaches that the primary device 200 is instructed to redirect audio from the car speaker to the earbud speaker 104 of the personal wireless media station 100 (or to the base station 102, if the earbud speaker 104 is docket). Kim, para [0234]-[0235]”. Examiner agrees. Applicants further argue that “Kim does not teach or suggest that a source device (e.g., the car speaker) assumes a group coordinator role in the synchrony group, so as to amount to the "particular source device" recited by amended claim 1. Amended claim 1 recites that the group coordinator "is configured to stream data representing the particular audio content from one or more servers and send playback timing information to at least one group member to synchronize playback
between the group coordinator and the at least one group member." In contravention of this limitation, Kim instead teaches that another device (the primary device 200) can stream the content. Par [0246]. Moreover, Kim is silent as to both the earbud device and the primary device sending send playback timing information to at least one group member to synchronize playback between the group coordinator and the at least one group member”. Examiner agrees. Applicant’s also argue that “Lee and Goldberg do not remedy the above-identified deficiencies of Kim. Lee is silent as to transitioning a playback session and also synchrony groups, and so cannot be interpreted as remedying any of the above-identified deficiencies. Goldberg discusses a method including playing the musical signals for the first user on the first music player device while essentially simultaneously wirelessly transmitting synchronization signals from the first music player device to the at least one second music player device, which allow playing the musical signals for the first user on the first music player device while essentially simultaneously wirelessly transmitting synchronization signals from the first music player device to the at least one second music player device. Goldberg, Para [0028]”. Examiner agrees. Applicants further argue that “even if such teaching of Goldberg can be interpreted as forming a first synchrony group, Goldberg does not teach or suggest the particular combination of features involving the first synchrony group that are recited in claim 1. For instance, Goldberg does not teach or suggest temporarily forming a first synchrony group and then immediately after forming the first synchrony group, causing one or more source devices to leave the synchrony group, as recited by amended claim 1. Instead, Goldberg teaches away from immediate removal of source devices, by teaching that the any group is formed for the reason of shared enjoyment of music. Goldberg, Para [0028]. Yet further, Goldberg does not teach or suggest that "removing the one or more source playback devices from the first synchrony group changes the group coordinator of the first synchrony group from the particular source playback device to the wearable playback device,” as further recited by claim 1”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-7, 9-7, and 19-22 are allowed.

Related Prior Art
Dunko et al. (US 2008/0081558 A1) teaches handing over playback of media work from source playback device to a target playback device (abstract). In particular, Dunko teaches initiating transfer of playback by “touching” the target device (par. [0027]). However, Dunko does not teach all of the argued claimed features discussed above. 
Toksoz et al. (US 2018/0101356 A1) teaches a mesh network of speakers for audio (abstract). In particular, Toksoz teaches generating and exchanging playback synchronization instructions to cause playback of a media item to be synchronized at a playback timestamp relative to a clock time (par. [0052]). However, Toksoz does not teach all of the argued claimed features discussed above. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 11, including (i) temporarily forming a first synchrony group including the wearable playback device as a group member of the first synchrony group and a particular source playback device of the one or more source playback devices as a group coordinator of the first synchrony group, the group coordinator configured to stream data representing the particular audio content from one or more servers and send playback timing information to at least one group member to synchronize playback between the group coordinator and the at least one group member, wherein forming the first synchrony group causes the wearable playback device to start playing the particular audio content of the playback session via one or more transducers and one or more amplifiers; and (ii) immediately after forming the first synchrony group, causing the one or more source playback devices to be removed from the first synchrony group to stop playback of the particular audio content on the one or more source playback devices to stop, wherein removing the one or more source playback devices from the first synchrony group change the group coordinator of the first synchrony group from the particular source playback device to the wearable playback device. Independent claims 1 and 20 contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442